Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on August 23, 2022 is acknowledged.
The examiner notes the Applicant expressed Specie II encompasses claims 31-40 and 51-58. However, claims 31-40 correspond to Specie I (paragraph 254) where the presentation order for pictures contained in the NAL unit is assigned based on the first flag or the second flag having the first value. Claims 51-58 correspond to Specie II where a presentation order for pictures contained in the NAL unit is assigned based on the NAL unit type determined (paragraph 242). Therefore, the claims under examination are claims 51-58.

Allowable Subject Matter
Claims 51-58 are allowed.

This application is in condition for allowance except for the presence of claims 31-50 directed to Specie I non-elected without traverse.  Accordingly, claims 31-50 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
31. (Cancelled)
32. (Cancelled)
33. (Cancelled)
34. (Cancelled)
35. (Cancelled)
36. (Cancelled)
37. (Cancelled)
38. (Cancelled)
39. (Cancelled)
40. (Cancelled)
41. (Cancelled)
42. (Cancelled)
43. (Cancelled)
44. (Cancelled)
45. (Cancelled)
46. (Cancelled)
47. (Cancelled)
48. (Cancelled)
49. (Cancelled)
50. (Cancelled)
51. (Currently Amended) A method of decoding a coded video bitstream implemented by a video decoder, comprising: 
receiving, by a receiver of the video decoder, a coded video bitstream containing network abstraction layer (NAL) units; 
assigning, by a processor of the video decoder, a presentation order for pictures contained in the NAL units based on 

58. (Currently Amended) A decoder, comprising: 
a memory storing instructions; 
one or more processors coupled to the memory and configured to execute the instructions to cause the decoder to: 
	receive a coded video bitstream containing network abstraction layer (NAL) units; 
assign a presentation order for pictures contained in the NAL units based on decodable leading (RADL) NAL unit type, or an IRAP with no leading pictures NAL unit type.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious the combination set forth in the independent claim(s), and specifically does not show: assigning, by a processor of the video decoder, a presentation order for pictures contained in the NAL units based on NAL unit types of the NAL units, wherein the NAL unit types comprise a leading and trailing pictures NAL unit type, an intra random access point (IRAP) with random access decodable leading (RADL) NAL unit type, or an IRAP with no leading pictures NAL unit type.
There is no teaching on the closest prior art of record (KR 10-2246634 B1, WO 2015/095706 A1, US Pub. No. 2015/0016546, US Pub. No. 2014/0355616, US Pub. No. 2014/0079140) that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate assigning, by a processor of the video decoder, a presentation order for pictures contained in the NAL units based on NAL unit types of the NAL units, wherein the NAL unit types comprise a leading and trailing pictures NAL unit type, an intra random access point (IRAP) with random access decodable leading (RADL) NAL unit type, or an IRAP with no leading pictures NAL unit type. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in the independent claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482